REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-12, 15-16, and 20-28 are allowed.
Claims 1, 12 and 16 are  allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose  automatically transitioning, via utilizing at least one transistor connected to the at least one photodiode, and in response to detecting the one or more signals, the emitting sensor from a first power-consumption state to a second power-consumption state, wherein the first power-consumption state represents less power consumption than does the second power-consumption state, wherein, the at least one transistor comprises a gate turn-off thyristor comprising at least one radio signal transistor, and wherein automatically  transitioning the emitting sensor from the first power-consumption state to the second power-consumption state comprises activating the gate turn-off thyristor.
It is noted that the closest prior art, Lee et al. (US 20210082352, Mar. 18, 2021) shows organic light-emitting display panel, the pixels P arranged on the panel include organic light-emitting diodes (OLE Ds} and transistors, the characteristics of the organic light- emitting diode (OLED) and the transistor included in each pixel depending on the time and the surrounding environment, thereby transmitting to the timing controller.
It is noted that the closest prior art, Chang et al. (US 20180285544, Oct. 4, 2018) shows based on an image sensor operable in a relatively low illuminance value, the processor configured, select a first authentication method of first power consumption 
However, Lee et al. and Chang et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Primary Examiner, Art Unit 2464